Citation Nr: 1338599	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  05-05 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a urinary disorder, including secondary to service-connected degenerative disc disease (DDD) of the cervical spine at C4-C5 and C6-C7 and degenerative joint disease (DJD) of the lumbar spine.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for depression.

3.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a right hip disorder.

4.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a left hip disorder.

5.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for postoperative reconstruction of the right shoulder.

6.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for memory loss secondary to petroleum exposure.

7.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for chemical burns of the esophagus also secondary to the petroleum exposure.

8.  Entitlement to service connection for Persian Gulf War (PGW) Syndrome.

9.  Entitlement to an initial rating higher than 10 percent for cervical radiculopathy of the right upper extremity.

10.  Entitlement to a compensable rating for psoriasis of the elbows prior to April 11, 2013, and to a rating higher than 10 percent since.

11.  Entitlement to a compensable rating for eczema of the legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from November 1992 to July 1996 (He claims he began serving on active duty, instead, in October 1991.)

This appeal to the Board of Veterans' Appeals (Board) is from decisions issued in January 2004 and September 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2004 the RO denied service connection for a left ankle disorder and PGW Syndrome, along with claims for compensable ratings for already service-connected psoriasis of the elbows and eczema of the legs.  It was also determined there was no new and material evidence and, therefore, the RO denied the Veteran's petitions to reopen his previously denied claims for service connection for major depression, postoperative reconstruction of his right shoulder, a right hip disorder, chemical burns to his esophagus secondary to petroleum exposure, memory loss also secondary to petroleum exposure, and a left hip disorder.  In the more recent September 2009 decision, the RO denied petitions to reopen previously denied claims for right upper extremity radiculopathy and urinary tract infections.

He disagreed with those RO decisions and appealed them to the Board.  As support for his claims, he testified at a May 2008 hearing at the RO (Travel Board hearing), but the Veterans Law Judge that presided over that hearing subsequently retired.  And after advising him that he resultantly could have another hearing before a different Veterans Law Judge that would ultimately decide his appeal, and him responding that he wanted another hearing, the Veteran was afforded another hearing in June 2010 before the undersigned Veterans Law Judge of the Board.

The Board later issued a decision in February 2011 denying the Veteran's petitions to reopen his claims for service connection for recurrent urinary tract infections, major depression, right and left right hip disorders, memory loss secondary to petroleum exposure, postoperative reconstruction of the right shoulder, chemical burns to his esophagus secondary to petroleum exposure, and his claim of entitlement to service connection for PGW Syndrome.  As well, the Board denied his claims for compensable ratings for the psoriasis of his elbows and eczema of his legs.  However, the Board granted a separate 10 percent rating for cervical radiculopathy of his right upper extremity - finding that, in actuality, he had had a pending claim for an increased rating for this disability rather than a petition to reopen this claim.  It therefore was determined he did not have to submit new and material evidence regarding this "downstream" or derivative claim because he was alleging additional disability that was part and parcel of already service-connected disability as grounds for granting additional compensation.  See Velez v. Shinseki, 23 Vet. App. 199 (2009) (In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously adjudicated matter.).

In a decision later in February 2011, the RO effectuated the Board's grant of a separate 10 percent rating for the right upper extremity radiculopathy.  But in a statement that same month, in response, the Veteran indicated he was appealing the February 2011 decision, so requesting a higher initial rating for this additional disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating in this circumstance VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of his award to compensate him if there have been times when the disability has been more severe than at others).

He also appealed the claims the Board had denied in its decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In October 2011, during the pendency of his appeal to the Court, his attorney and VA's Office of General Counsel, representing the Secretary of VA, filed a joint motion asking the Court to vacate the Board's decision and remand the claims for further development and readjudication in compliance with directives specified.  It also was acknowledged in the joint motion that the Veteran was not contesting the separate 10 percent rating for the radiculopathy of his right upper extremity and, therefore, that this award should not be disturbed.

Later in October 2011 the Court issued an order granting the parties' joint motion to vacate the Board's decision denying these claims, and to remand them for the further development and readjudication indicated.  So, to this end, the Court returned the files to the Board for compliance with the directives specified in the joint motion.  And notwithstanding the request that the issue of entitlement to an increased rating for the right upper extremity radiculopathy not be disturbed, the Court's order included this claim as an issue still under consideration.

The Board then remanded the entirety of the Veteran's claims to the RO via the Appeals Management Center (AMC) in August 2012 for compliance with the instructions of the joint motion and Court's order.  In a subsequent August 2013 rating decision, on remand, the AMC granted a 10 percent rating for the psoriasis of the elbows effective April 11, 2013.  Therefore, this claim now concerns whether a compensable rating was warranted for the psoriasis of the elbows prior to April 11, 2013, and whether a rating higher than 10 percent has been warranted for this skin disorder since.

The Board also sought clarification as to whether the Veteran was appealing the initial rating assigned for cervical radiculopathy of his right upper extremity.  Although a specific clarifying statement from him is not in the claims file, the Board sees he was afforded a VA compensation examination to assess the severity of this condition.  The claim was also readjudicated in a supplemental statement of the case (SSOC) in August 2013, and a September 2013 brief from his representative lists this issue as being before Board.  Therefore, the Board will adjudicate this claim.

In addition, although the Veteran is seeking to reopen a claim for service connection for urinary tract infections (UTIs), the evidence reflects findings of other urinary conditions.  The Board, therefore, is recharacterizing his claim to be more expansive in light of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), indicating that a claimant seeking service connection for disability who has no special medical expertise is not competent to provide a diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms.  VA therefore should construe a claim for service connection based on reasonable expectations of a non-expert claimant.

The Veteran's records are maintained electronically, both in the Virtual VA system and Veterans Benefits Management System (VBMS).  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of these systems allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claims for benefits.  Because the current appeal was processed as part of the Virtual VA system and VBMS, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues concerning whether there is new and material evidence to reopen the claims for service connection for postoperative right shoulder reconstruction, memory loss, and chemical burns to the esophagus, and those pertaining to entitlement to service connection for a right hip disorder, left hip disorder and PGW Syndrome, are being REMANDED to the RO via the AMC in Washington, DC, for still further development and consideration.  Whereas the Board, instead, is going ahead and deciding the remaining claims.


FINDINGS OF FACT

1.  In August 2013, so prior to the promulgation of a decision in this appeal, the Veteran submitted a written statement indicating he no longer wished to pursue his appeal of whether there is new and material evidence to reopen his claim for service connection for depression.

2.  A July 2006 rating decision denied his claim for service connection for recurrent urinary tract infections based on this condition not being related to his military service.  The additional evidence received since that decision is new, as it was not previously of record at the time of the July 2006 rating decision, and is material in that it relates a urinary condition to a service-connected disability.

3.  A January 1997 rating decision denied his claim for service connection for a bilateral hip disability based on there being no hip disability found during a then contemporaneous September 1996 VA compensation examination.  Additional evidence received since that rating decision reflects findings of a right hip sprain and a left femoral neck bone island.

4.  During the appeal period, the Veteran's cervical radiculopathy, at worst, was manifested by strength of 4/5 and diminished pinprick sensation.

5.  Prior to April 11, 2013, psoriasis of the elbows did not affect at least 5 percent of total body area or exposed areas, was not treated with systemic corticosteroids or other immunosuppressive therapy, and was not manifested by deep, unstable, or very large scars.

6.  Since April 11, 2013, the psoriasis of the elbows has not affected at least 20 percent of total body area or exposed areas, has not been treated with systemic corticosteroids or other immunosuppressive therapy, and has not been manifested by deep, unstable, or very large scars.

7.  During the appeal period, eczema of the legs has not affected at least 5 percent of total body area or exposed areas, has not been treated with systemic corticosteroids or other immunosuppressive therapy, and has not been manifested by deep, unstable, or very large scars.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the substantive appeal concerning the petition to reopen the claim for service connection for depression.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


2.  The July 2006 rating decision that denied service connection for recurrent urinary tract infections is final and binding.  But new and material evidence has been submitted since that decision to reopen this previously denied and unappealed claim, and the criteria for service connection for neurogenic bladder have been met.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 3.310, 20.200, 20.302, 20.1103 (2013).

3.  The January 1997 rating decision that denied service connection for left and right hip disabilities is final and binding.  But new and material evidence has been submitted since that decision to reopen these previously denied and unappealed claims.  38 U.S.C.A. §§ 5108, 7105 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).

4.  The criteria are not met for an initial rating higher than 10 percent for the cervical radiculopathy of the right upper extremity.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8516 (2013). 

5.  The criteria are not met for a compensable rating for the psoriasis of the elbows prior to April 11, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7801-7805, 7816 (2013). 

6.  The criteria also are not met for a rating higher than 10 percent for the psoriasis of the elbows since April 11, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7801-7805, 7816 (2013). 

7.  The criteria are not met for a compensable rating for the eczema of the legs.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7801-7805, 7806 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal (VA Form 9 or equivalent) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal also may be by the appellant on the record at a hearing.  38 C.F.R. § 20.204.

Here, prior to the promulgation of a decision in this appeal, the Veteran indicated on the record in an August 2013 written statement that he is withdrawing his petition to reopen his claim for service connection for depression.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as concerning this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed.

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

With respect to the remaining claims being to be decided herein, under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence that VA will obtain versus that information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2013).

When the claim is for service connection, this notice should address all elements of the claim, including the "downstream" disability rating and effective date elements in the event there is a favorable disposition of the claim.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Also, ideally, this notice should be provided before initially adjudicating the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Prior to initially adjudicating his claims for increased ratings for his psoriasis and eczema disabilities, so in the preferred sequence, a letter dated in June 2003 was sent to the Appellant in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was notified of the evidence needed to substantiate his claims, of the information and evidence that VA would obtain, of the information and evidence he was expected to provide, and told that VA would assist him in obtaining evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claims.  Therefore, he has received all required notice regarding his claims for increased ratings for his skin disabilities.

This particular Veteran is also challenging the initial evaluation assigned following the granting of service connection for his right upper extremity cervical radiculopathy disability.  In Dingess, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that in cases where service connection has been granted and an initial disability rating and effective date assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id., at 490-91.  Thereafter, once a Notice of Disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 regarding a rating decision and SOC control as to any further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO provided the Veteran this required SSOC in August 2013 citing the applicable rating criteria and containing discussion of the reasons and bases for not assigning higher initial ratings for these disabilities.  He therefore has received all required notice concerning this initial rating claim.

B.  Duty to Assist

This additional duty includes assistance in obtaining potentially relevant records, such as service treatment records (STRs), service personnel records (SPRs), and post-service VA and private medical evaluation and treatment records, as well as the provision of an examination - including for a medical opinion - when necessary to make a decision on the claim.  Indeed, with this in mind, the Board remanded these claims in October 2012 to obtain outstanding VA treatment records, and to have the Veteran undergo VA compensation examinations to assess the current severity of his service-connected disabilities on appeal.

To that end, his STRs, SPRs, private treatment records, and lay statements have been associated with the claims file for consideration in deciding his appeal.  

VA compensation examinations were also conducted, as requested.  See 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's cervical radiculopathy and skin conditions.  VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Moreover, there was compliance with the Board's August 2012 remand directives for these issues, certainly substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with remand orders, and the Board itself commits error in failing to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has provided the Veteran opportunity to submit evidence and argument in support of his claims for increased ratings.  He has not made the Board aware of any additional evidence needing to be obtained prior to appellate review that is obtainable, so no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

C.  VCAA - Full Grant of Benefits

The Board is both reopening and granting the Veteran's previously denied claim for service connection for a urinary condition.  In addition, the Board is reopening his claims for service connection for left and right hip disabilities, and then remanding rather than immediately deciding these claims on their underlying merits.  So there is no need to discuss whether there has been compliance with the VCAA's 
duty-to-notify-and-assist obligations as concerning these claims, even if assuming, for the sake of argument, there has not been, because he is receiving the requested benefits either in full or partly, and even when partly there will be additional development of the claims on remand before actually readjudicating them on their underlying merits, so no possibility of undue harm (i.e., prejudice).


New and Material Evidence

A decision of the RO becomes final and binding and not subject to revision on the same factual basis unless a Notice of Disagreement (NOD) is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302, 20.1103.  If a claim has been previously denied and that decision became final and binding, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. §§ 5108, 7105(c); see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium); but see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

A.  Urinary Condition

A July 2006 rating decision denied the claim for service connection for recurrent urinary tract infections based on there being no medical link between this disorder and the Veteran's military service.  He did not appeal that decision, so it became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

The Veteran filed his current petition to reopen this claim for service connection in January 2009.  He also argued a new theory of entitlement based on the condition being secondary to his service-connected low back disability.  Nonetheless, new and material evidence is still required to reopen the claim.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (wherein the Federal Circuit Court held, among other things, that separate theories in support of a claim for benefits for a particular disability does not equate to separate claims for benefits for that disability, so in turn does not obviate the need for there to be new and material evidence to reopen the claim).

Evidence received since the July 2006 rating decision includes VA treatment records and VA examination reports.  These records include findings of a urethral stricture and urethroplasty, but no additional findings relating these conditions to service or a service-connected disability.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records merely describing the Veteran's current condition are not material to issue of service connection and are not sufficient to reopen a claim for service connection based on new and material evidence.)  As the July 2006 denial of the claim was predicated on the lack of a link between a current condition and service, these findings, alone, are not sufficient to reopen the claim.

However, additional VA records from January 2009 show the Veteran underwent a urodynamic study, which revealed neurogenic detrusor overactivity.  These findings were noted in a September 2009 VA examination of the spine.  During this examination, the Veteran complained of nocturia, urinary urgency, and urinary frequency.  The examiner ultimately diagnosed degenerative cervical disc disease with neurogenic, hypertonic bladder.

This evidence, particularly the September 2009 VA examination report, is both new and material.  It was not available for review at the time of the July 2006 rating decision, and it positively links a urinary condition to a service-connected disability.  Therefore, the claim is reopened.

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the appellant would be prejudiced by the Board proceeding to a decision on the merits.  However, as discussed below, service connection for a urinary condition is being granted.  Therefore, there is no prejudice to the Veteran.

B.  Left and Right Hip Disabilities

The Veteran originally filed claims for service connection for bilateral (i.e., left and right) hip disability in August 1996.  In a January 1997 rating decision, the RO denied the claim because no hip disability was found during a then contemporaneous September 1996 VA examination.  He did not appeal that decision, so it became final and binding on him based on the evidence then of record.

As the stated basis of that prior denial was that there was no hip disability shown during the, at the time, contemporaneous September 1996 VA examination, new and material evidence must at least suggest the Veteran has current conditions with respect to the claimed disabilities.

VA treatment records from January 2002 show the Veteran was diagnosed with a right hip sprain after falling off a curb 4 days earlier.  An August 2011 x-ray noted a bone island in the left femoral neck.  These diagnoses represent new and material evidence, as they were not of record at the time of the January 1997 rating decision, and address a previously unestablished element of the claims, specifically the presence of a current disability.  Therefore, the claims are reopened.

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the appellant would be prejudiced by the Board proceeding to a decision on the merits.  However, as discussed below, the claims are being remanded for further development.

Service Connection

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  In addition, certain chronic diseases may be presumed to have been incurred during service if they become disabling to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from active military service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

That an injury occurred in service alone is not enough; there must be chronic (i.e., permanent) disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support a finding of chronicity and the claim.  38 C.F.R. § 3.303(b).  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified, however, that this notion of continuity of symptomatology as an alternative means of showing chronicity of disease or injury in service to alternatively link the currently claimed disability to service only pertains to chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection requires competent and credible evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection is additionally permissible for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  This regulation has been interpreted to permit granting service connection not only for disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (which since has resulted in the adding of subpart (b) to § 3.310).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

As discussed above, the Veteran's claim for service connection for a urinary condition has been reopened.  A VA examination report from September 2009 diagnosed a neurogenic bladder condition associated with the Veteran's service-connected cervical degenerative disc disease.  This conclusion is supported by VA treatment records from January 2009 and April 2009, which show the Veteran underwent a urodynamic study and was diagnosed with neurogenic detrusor overactivity.  There is no competent evidence to refute this conclusion or to otherwise indicate that the Veteran's neurogenic bladder condition is not related to his cervical spine disease, another service-connected disability, or directly with service.  Therefore, service connection for a neurogenic bladder is warranted.

Also, as noted earlier, the Veteran was also diagnosed with a uerthral stricture and underwent a urethroplasty.  However, there is no evidence of such a condition in the Veteran's service treatment records, and there is no competent evidence linking this specific urinary condition to service or a service-connected disability.  To the extent that the Veteran himself suggested such a connection, lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, as to the specific issue in this case, the etiology of a urinary stricture falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, service connection is only warranted for a neurogenic bladder, as discussed above.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).


A.  Cervical Radiculopathy

The Veteran is currently assigned a 10 percent rating for right upper extremity radiculopathy under Diagnostic Code 8516.  The record indicates he is right-handed, and therefore his right extremity is the "major" extremity for rating purposes.

Under Diagnostic Code 8516, for the major arm, mild incomplete paralysis of the ulnar nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 30 percent disabling; and severe incomplete paralysis is rated as 40 percent disabling.  Complete paralysis of the ulnar nerve warrants an 60 percent evaluation; with the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb flexion of wrist weakened.  38 C.F.R. § 4.124a.

These descriptive words "slight," "moderate," and "severe" are not defined in the Rating Schedule; rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Use of terminology such as "mild" and "moderate" by VA examiners or other physicians, however, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.


The Veteran underwent a VA examination in February 2009.  He reported pain in his back which radiated to his arms.  He described the pain as oppressing, sharp, sticking, and cramping.  He also experienced numbness.  However, specific physical findings with respect to the upper extremities were not recorded during this examination.

An additional VA examination for the spine was conducted in September 2009.  The Veteran reported pain on the left side of his neck, with radiating numbness down his left arm to the elbow.  On examination, strength in the right upper extremity was 4/5.  Muscle tone was normal and no atrophy was present.  Sensation to pain (pinprick) was noted to be 1/2, located in the index, middle, and ring fingers.  Sensation to vibration, light touch, and position sense were 2/2.  Reflexes were 2+.  

VA records dated August 2011 noted that sensation was intact and reflexes were 2/4.  Strength was 5/5 in the right arm, except for 1 muscle noted to be 4+/5.  Additional records dated February 2012 noted also noted normal strength and sensation.  There was no radiation or paresthesias with extension of the neck.

In April 2012, sensation was again noted to be intact.  In July 2012, strength was measured at 5/5, and sensation and reflexes were normal.  Records dated April 2013 noted similar findings, along with normal muscle tone.

Another VA examination was conducted in April 2013.  The Veteran reported mild level so paresthesias, dysesthesias, and numbness in his right upper extremity.  He denied any constant or intermittent pain.  On examination, muscle strength was 5/5.  There was no muscle atrophy present.  Reflexes were 2+.  Sensation was normal throughout the right upper extremity, without any findings of trophic changes in the skin.  The examiner indicated that there was no incomplete paralysis, to include mild incomplete paralysis, in the right upper extremity.

Based on this evidence, an initial rating higher than 10 percent is not warranted for cervical radiculopathy of the right upper extremity.  Objective findings were most severe in September 2009, when strength was noted to be 4/5, and sensation to pinprick was diminished.  However, these findings are consistent with the assigned 10 percent rating, which contemplates a "mild" level of incomplete paralysis.  They do not reflect a level of impairment consistent with a higher 30 percent rating for "moderate" incomplete paralysis, as additional findings from the September 2009 examination noted normal reflexes, normal muscle tone, and normal sensation with respect to non-pinprick stimuli.

Findings obtained before and after the September 2009 examination do not show more severe symptoms than those demonstrated during the examination.  For example, VA records from August 2011 noted normal findings, except for one muscle in the right arm noted to have strength of 4+/5.  The most recent examination in April 2013 noted no significant objective findings.  Therefore, a rating higher than the assigned 10 percent is not warranted.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain and numbness in his right arm.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed collectively with the objective medical evidence of record, the Veteran's account of his symptomatology describes a level of symptomatology consistent with the assigned rating.

B.  Psoriasis of the Elbows and Eczema of the Legs

The Veteran's psoriasis has been rated under Diagnostic Code 7816.  He is assigned a 0 percent rating prior to April 11, 2013, and a 10 percent rating thereafter.

Diagnostic Code 7816 provides that psoriasis affecting less than 5 percent of the entire body or exposed areas affected, and; no more than topical therapy required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Psoriasis affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Psoriasis affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Psoriasis affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118.

The Veteran's eczema is rated under Diagnostic Code 7806, which contains the same rating criteria as psoriasis.  Id.

Under Diagnostic Codes 7806 and 7816, eczema and psoriasis also may be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending on the predominant disability.  Notably, in this case, the evidence does not reflect, and the Veteran is not service-connected for, a skin disability of the head, face, or neck.  Therefore, Diagnostic Code 7800 is not applicable.

The criteria for ratings under Diagnostic Codes 7800-7805 were amended effective October 23, 2008. 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The Board is required to consider the claim in light of both the former and revised standards to determine whether an increased rating for the skin condition is warranted.  But VA's Office of General Counsel has determined that the amended rating criteria, if more favorable to the claim, only may be applied prospectively for periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); and 38 C.F.R. § 3.114.  A Veteran, however, may request review under the revised criteria irrespective of whether his disability has worsened since the last review. 


At the time the Veteran filed his claim for increase in May 2003, a 10 percent disability rating was warranted for a scar that is deep or that causes limited motion in an area or areas exceeding 6 square inches (39 square centimeters); for a superficial scar that does not cause limited motion but which covers an area of 144 square inches (929 sq. cm.) or greater; for an unstable, superficial scar; for a superficial scar that is painful on examination; or for a scar that causes limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805.

In October 2008, the regulations regarding scars were amended to allow for either separate or cumulative ratings for scars on multiple parts of the body. Under the new criteria, Diagnostic Code 7801 provides that deep and nonlinear burn scar(s) or scar(s) due to other causes that are not of the head, face, or neck and that cover an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 40 percent rating, a deep and nonlinear scar covering an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrants a 30 percent rating, a deep and nonlinear scar covering an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrants a 20 percent rating, and a deep and nonlinear scar covering an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  Note (1): A deep scar is one associated with underlying soft tissue damage.  Under Diagnostic Code 7802, superficial and nonlinear burn scar(s) or scar(s) due to other causes that are not of the head, face, or neck that cover an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent rating.  Note (1): A superficial scar is one not associated with underlying soft tissue damage.  Under Diagnostic Code 7804, five or more scars that are unstable or painful warrant a 30 percent rating, three or four scars that are unstable or painful warrants a 20 percent rating, one or two scars that are unstable or painful warrant a 10 percent rating.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Under Diagnostic Code 7805, any other scars, including linear scars, are to rated based on any disabling effect(s).  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (effective October 23, 2008).

VA treatment records dated October 2002 noted thickened plaques on both elbows, the back of the left knee, the lateral aspect of the left leg, and the back of the right leg around the ankle.  The treating physician only referred to psoriasis in evaluating the Veteran's condition.

Additional records dated August 2003 noted erythema and overlying scaly plaques on the bilateral elbows and left lower extremity.  Mild bleeding and scabs were present.  The Veteran also had a patchy, hypopigmented area with scales on the lower scalp and neck, diagnosed as pitryasis versicolor.  The treating physician noted that the Veteran had not been using his medications.  The Veteran was prescribed urea lotion and Hydroxyzine.

A December 2003 VA examination found psoriatic patches on the elbow extensor surfaces and lateral aspect of the left ankle.  The examiner noted that the percentage of skin involved was just 1 percent with no scalp involvement or nail pitting.  The Veteran reported psoriasis on his elbows, ankles and left buttock.  He reported constant burning and itching, which he said was a constant source of irritation and pain.  He also reported treatment with topical medication.

In a March 2005 statement, the Veteran reported that 80 percent of his stomach, torso, chest, and back were covered with tinea.  His eczema and psoriasis had also spread to his abdomen.  

VA records dated April 2007 noted that the Veteran's eczema was stable and not active.  However, he had 3 new psoriatic lesions, including 1 each on the left thigh, right ankle, and left ankle.  Each lesion was a 1 to 1.5 cm discrete plaque with a developing silvery scale.  The condition was noted to be well-controlled overall.  His Tazarotene prescription was renewed.

Additional records dated October 2007 show that, with respect to psoriasis, the Veteran had scaly plaques with evidence of excoriation on the bilateral elbows.  Eczema was noted to be stable with no active lesions.  The Veteran also had tinea versicolor on the mid-back.  Additional records dated November 2007 noted that psoriasis affected less than 10 percent of body surface area.

A general VA examination was conducted in November 2007.  The Veteran reported itching and eczema on the elbows, legs, and back.  When he had a skin eruption, he experienced crusting and treated his condition with topical medication, including corticosteroids.  The examiner noted that there was no evidence of nummular eczema.  There was a white crusting lesion over the tip of the right elbow, consistent with psoriasis.  The rash measured 12 cm by 7 cm.  There was no ulceration.  Exfoliation, crusting, and some disfigurement were noted.  The lesion affected 0 percent of exposed areas and 1 percent of total body area.  Induration, inflexibility, and abnormal texture were noted in areas less than 6 square inches.  There was no associated limitation of movement.  

At his May 2008 hearing, the Veteran testified that his skin conditions affected both elbows, his left ankle, left calf, left buttock, and upper part of the back.  The condition had also started to appear on his right calf.  

A March 2009 VA examination did not find any evidence of current psoriasis on the Veteran's elbows.  He reported exudation, ulcer formation, itching, shedding, and crusting of both arms, the left leg and buttock.  He reported that the symptoms occur constantly and that he treats them with daily moisturizing cream and weekly coal tar (misreported as Coltar).  He indicated that he had not used UVB, intensive light therapy, PUVA, or electron beam therapy to treat his skin condition.  The examiner found nummular eczema on the elbows, ankles, buttock, left groin, with the following characteristics of exfoliation, crusting, disfigurement, induration of less than six square inches, hypopigmentation of less than six square inches, hyperpigmentation of less than six square inches, and abnormal texture of more than six square inches.  The examiner indicated there was no ulceration, tissue loss, inflexibility or limitation of motion.  The examiner noted that the skin lesions occur on 0 percent of the exposed areas of skin, and less than 3 percent of the whole body.  The examiner stated that the skin lesions are not associated with a systemic disease.

In a June 2010 statement, the Veteran's significant other reported that the Veteran had severe eczema on his elbows that was spreading up and down his arms.  This made him self-conscious, and he usually dressed to cover his arms.  The eczema was also visible on his ankles and groin area.  His entire skin was constantly itching and he had to apply special topical lotion over his entire body at least once a day.

At his June 2010 hearing, the Veteran reported that his psoriasis and eczema had spread to his groin and buttocks.  He treated his condition with topical urea lotion, coal tar, and medicated strips.  He applied the topical lotion head to toe once a day, with additional applications to the more severe areas.

VA records dated April 2012 reflect positive findings of erythematous macules and pustules on the right and left lateral sides, lower abdomen, and back.  However, this was diagnosed as insect-borne dermatitis.

The Veteran underwent a recent VA examination in April 2013.  The examiner noted no skin conditions resulting in scarring or disfigurement of the head, face, or neck.  There were no systemic manifestations due to skin disease.  The Veteran had treated his condition with Benadryl antihistamine for a period of less than 6 weeks in the past 12 months, as well as constant use of topical medications.  He had not treated his condition with any systemic corticosteroids or immunosuppressive medication.  There was no history of debilitating episodes in the past 12 months.  There were no non-debilitating episodes of urticaria, cutaneous vasculitis, erythema multiforme, or epiderma necrolysis.  The examiner stated that eczema affected a total body area and exposed body area of less than 5 percent.  Psoriasis affected a total body area and exposed body area of between 5 and 20 percent.  The Veteran reported that he was embarrassed by his condition when people saw him scratching and shedding skin.

Prior to evaluating the ratings assigned for the Veteran's psoriasis and eczema, the Board notes that the evidence reflects additional diagnosed conditions of pitryasis versicolor, tinea versicolor, and insect-borne dermatitis.  These conditions are not service-connected, and therefore it is not appropriate to consider dermatological findings associated with them when assigning ratings for the Veteran's service-connected skin conditions.  See 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation is to be avoided).

Moreover, the use of both terms "systemic therapy" and "topical therapy" in the rating criteria for psoriasis and eczema is important to the Board's analysis.  See Lockheed Corp. v. Widnall, 113 F.3d 1225, 1227 (Fed. Cir. 1997) (holding that to interpret a regulation we must look at its plain language and consider the terms in accordance with their common meaning).  "Systemic" is defined as pertaining to or affecting the body as a whole.  See Dorland's Illustrated Medical Dictionary 1888 (31st ed. 2007).  The topical creams the Veteran may have used during the period on appeal, including those classified as corticosteroids or immunosuppressants, would only affect the area covered by psoriasis or eczema and are adequately addressed under applicable rating criteria for a topical treatment.  In addition, while the record reflects that the Veteran has also treated his condition with Benadryl, the Board notes that Benadryl is an antihistamine medication, and not a corticosteroid or immunosuppressant.  The evidence does not show that the Veteran treated either eczema or psoriasis with a systemic corticosteroid or immunosuppressant.

Having established those points, with respect to eczema of the legs, a compensable rating is not warranted at any point during the period on appeal.  As noted, a 10 percent rating is assigned when eczema affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected.  Notably, the December 2003 examiner considered the Veteran's entire condition (psoriasis and eczema combined) as psoriasis, and the March 2009 examiner considered the entire condition as eczema.  However, even when the entire condition was viewed as eczema, the Veteran simply does not have a large enough area of skin involvement to warrant a compensable rating.  The December 2003 examination noted that the entire condition affected 1 percent of skin area, and the March 2009 examination noted that the entire condition affected 3 percent of total skin area and 0 percent of exposed skin area.  The March 2013 VA examiner, who made distinct findings for eczema and psoriasis, stated that eczema affected less than 5 percent of exposed and total skin area.  Therefore, a compensable rating for eczema based on affected skin area is not appropriate.  Additionally, there was no evidence of deep, painful, very large or unstable residuals scars to alternatively warrant a compensable rating under Diagnostic Codes 7801through 7805.

With respect to psoriasis, a compensable rating is not warranted prior to April 11, 2013.  Similar to above, even when the entirety of the Veteran's condition is classified as psoriasis, the Veteran simply does not have a large enough area of skin involvement to warrant a compensable rating.  Notably, VA records dated April 2007 noted new psoriasis lesions on the Veteran's lower extremities, and November 2007 records noted that psoriasis affected less than 10 percent of body surface area.  While this suggests the possibility that at least 5 percent of body surface area is affected, the November 2007 VA examination clarifies that only 1 percent of total body area was implicated by psoriasis, and that this did not include exposed areas.  As with the findings for eczema, there was no evidence of deep, painful, very large or unstable residuals scars to alternatively warrant a compensable rating under Diagnostic Codes 7801through 7805.  The November 2007 examiner noted a 12 cm x 7 cm area of psoriasis on the Veteran's right elbow, but this was not noted to be deep, painful, unstable, or causing limited motion.  In addition, while VA records from August 2003 noted mild bleeding and scabs, that physician also stated that the Veteran was not using his prescribed medications, and the December 2003 examination noted no such findings.

From April 11, 2013, a rating higher than 10 percent is not warranted for psoriasis.  The VA examiner from that date specifically noted that psoriasis affected at least 5 percent, but less than 20 percent, of exposed and total skin area.  This is consistent with the assigned rating for this period.  A higher 30 percent rating is warranted when at least 20 percent of total or exposed skin area is affected, which has not been demonstrated during this period.  As before, there is no indication of any deep, painful, unstable, or very large scars warranting a rating under Diagnostic Codes 7801 through 7805, and no indication of systemic therapy with corticosteroids or other immunosuppressive therapy.

As before, in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as itching and crusting of the skin.  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed collectively with the objective medical evidence of record, the Veteran's account of his symptomatology describes a level of symptomatology consistent with the assigned ratings.

C.  Extra-schedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether he is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit-of-the-doubt rule applies to determinations of whether a symptom should be attributed to a service-connected condition.  To this end, the Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering whether he is entitled to an extra-schedular rating.
According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).


According to Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's skin disabilities and cervical radiculopathy with the established criteria found in the Rating Schedule for these disabilities shows that the rating criteria reasonably describes his disability level and symptomatology, as discussed above.  The rating criteria specifically contemplate the numbness and diminished sensation associated with his cervical radiculopathy, as well as the amount of affected area associated with his skin disabilities.  Additional criteria, such as diminished reflexes, muscle atrophy, and the use of systemic therapies are not demonstrated by the evidence.  There is no indication that his conditions result in any symptoms that fall so far outside the purview of the Rating Schedule as to render it inadequate.



ORDER

The appeal for whether there is new and material evidence to reopen the claim for service connection for depression is dismissed.

The claim for service connection for a urinary condition is reopened, and service connection for a neurogenic bladder as secondary to service-connected cervical degenerative disc disease is granted, subject to the laws and regulations governing the payment of VA compensation.

The claim for service connection for a right hip disability is reopened; the appeal is granted to this extent only.

The claim for service connection for a left hip disability is reopened; the appeal is granted to this extent only.

An initial rating higher than 10 percent for the cervical radiculopathy of the right upper extremity is denied.

The claim for a compensable rating for the psoriasis of the elbows prior to August 11, 2013, and to a rating higher than 10 percent since, is denied.

The claim for a compensable rating for the eczema of the legs is denied.


REMAND

As for the Veteran's remaining claims, additional development is necessary.

In the October 2011 joint motion the parties found that the Board did not satisfy the duty-to-notify requirement of 38 C.F.R. § 3.159(b)(1) concerning petitions to reopen previously and finally disallowed claims.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen a previously denied and unappealed claim, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence explaining the exact reasons the claim was previously denied so the claimant will have opportunity in response to provide the type of evidence and information needed to overcome the prior shortcomings of his claim.

It was determined in the joint motion that a series of letters to the Veteran sent by the RO, dating from June 2003 to July 2009, had not provided reasons for the prior denials of the Veteran's claims, as Kent requires, including the claims for service connection for postoperative reconstruction of the right shoulder, chemical burns to the esophagus secondary to petroleum exposure, and memory loss also secondary to petroleum exposure.  The parties therefore requested that VA provide the Veteran adequate notice that includes information concerning what is necessary to reopen these claims, specifically, what evidence would be necessary to substantiate the bases for the previous denials.

In accordance with the Board's August 2012 remand, the AMC sent a letter to the Veteran in January 2013 to correct the notice deficiency.  However, this letter did not specify the basis for why his previous claims for service connection for the disabilities in question were denied.  Rather, the letter stated, "In order to reopen your claim, we need new and material evidence.  Your claim was previously denied because you did not present any new and material evidence.  Therefore, the evidence you submit must be new and relate to this fact."

The letter as written does not satisfy the requirements of Kent in that it fails to specify why the claims were previously denied and what evidence is required to reopen them.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  Therefore, these claims again must be 

remanded to comply with the instructions of the October 2011 joint motion and the Board's August 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

In addition, it was mentioned in the joint motion that the Veteran had reported several times in the record that he had received treatment at various service department hospitals, including when completing and submitting VA Form 21-4142, Authorization and Consent to Release Information, in June 2003 and January 2005.  And while some of those records were in his claims file, it did not appear that VA had made any specific request to obtain records from the hospitals he had specifically identified.  The referenced treatment that he purportedly had received during service was in December 1992 at AFCS clinic, Los Angeles, California; in November 1992 at Ireland Army Hospital, Ft. Knox, Kentucky; and in February 1996 at Keller Army Hospital, West Point, New York.  In its August 2012 remand, the Board instructed the RO/AMC to take the necessary steps to identify and obtain any such records that were not already associated with the claims file.

A review of the record indicates that that the Veteran's Keller Army Hospital and Ireland Army Hospital records have been obtained and associated with the claims file.  A July 2013 memorandum from the AMC indicates that it attempted, without success, to obtain records from Ireland Army Hospital from 1992 specifically.  The Veteran was notified of this in correspondence also dated July 2013.  Therefore, VA's duty to obtain these records has been satisfied.

However, the AMC did not attempt to obtain records from the AFCS clinic in Los Angeles, California.  Rather, the AMC sent a request to the Veteran asking him to complete an authorization form prior to obtaining these records.  The Veteran did not complete the form or otherwise respond, and it does not appear that there was any further action undertaken to obtain these records.


Because the records in question are service treatment records, VA's duty to assist in obtaining them does not require an authorization on the part of the Veteran.  Instead, 38 C.F.R. § 3.159(c)(2) governs obtaining records from a Federal department or agency.  On remand, the RO/AMC must comply with this regulation in attempting to obtain these records.

Finally, the Veteran's claims for left and right hip disabilities have been reopened.  An August 2011 x-ray noted a bone island in the left femoral neck.  Records from January 2002 noted a right hip sprain.  Service treatment records show the Veteran complained of hip pain after a motor vehicle accident in 1996.  Notably, VA treatment records from June 1999 show the Veteran reported hip pain following a motorcycle accident the same day.  Therefore, a VA examination is necessary to determine whether the Veteran's left femoral neck bone island, or another left or right hip disability, if present, is etiologically related to service, to include a motor vehicle accident in service.

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Contact the service department or other appropriate organization and obtain the Veteran's clinical and hospital records from the AFCS clinic in Los Angeles, California.  Since these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  The Veteran also must be appropriately notified in the event any requested records are not obtained.

2.  Send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) that: (1) notifies him of the type of evidence and information needed to reopen his previously denied claims for service connection for postoperative reconstruction of his right shoulder, right and left hip disorders, chemical burns to his esophagus secondary to petroleum exposure, memory loss also secondary to petroleum exposure, and urinary tract infections.  To this end, this notice must describe what new and material evidence is under the current standard and apprise him of what specific evidence would be required to substantiate the elements needed for service connection that were found insufficient in the prior denials of these claims on their underlying merits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

A review of the record indicates that the Veteran's claim for service connection for postoperative reconstruction of the right shoulder was previously denied because the Veteran had a preexisting condition which was not shown to have been aggravated by service beyond its normal progression.

The Veteran's claims for service connection for memory loss and chemical burns, both claimed as due to petroleum exposure, were denied because the evidence did not reflect currently diagnosed disabilities with respect to those contentions.

3.  After giving the Veteran time to submit additional evidence and/or argument in response to this additional notice, and obtaining any additionally identified records, determine whether there is new and material evidence to reopen the claims for postoperative reconstruction of the right shoulder, chemical burns to the esophagus secondary to petroleum exposure, and memory loss also secondary to petroleum exposure.  In making this determination, consider and discuss the prior rating decisions deciding these claims and the evidence since submitted or otherwise obtained concerning them.

If a claim is reopened, then readjudicate it on its underlying merits, after satisfying the duty to assist, whatever that may require.  If, as an example, a VA compensation examination is needed, such as for a medical nexus opinion, then have the Veteran undergo the required examination for the opinion.

4.  Schedule the Veteran for VA examination with an appropriate examiner to determine the nature and etiology of his left and right hip conditions.  All indicated tests and studies should be conducted.  The claims file should be forwarded to the examiner for review.  The examiner is hereby notified of the following:

a.  Service treatment records show the Veteran complained  of hip pain in May 1996 after a motor vehicle accident.

b.  A September 1996 VA examination noted no current hip disabilities.

c.  VA records dated June 1999 show the Veteran complained of hip pain following a motorcycle accident the same day.

d.  VA records dated January 2002 show the Veteran was diagnosed with a right hip sprain after reportedly falling off a curb.

e.  An August 2011 x-ray noted a bone island in the Veteran's left femoral neck.

Following completion of the examination, the examiner should list all currently diagnosed left and/or right hip disabilities present.  For each diagnosed condition, the examiner should provide medical comment regarding the likelihood (very likely, as likely as not, or unlikely) that the diagnosed condition is the result of service, to include any hip injury he presumably sustained during his military service.

In formulating this opinion, the VA examiner should note that the term "as likely as not" means at least 50-percent probability.  It does not, however, mean merely within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

It is essential the examiner discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, and cite to specific evidence in the file supporting his conclusions if necessary.

5.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


